MEMORANDUM **
Roberto Escobar Alvarenga, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the BIA’s and IJ’s decisions unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the BIA’s and IJ’s conclusion that Escobar Alvarenga did not establish eligibility for asylum. The record indicates that the two threats guerillas made against Escobar Alvarenga were attempts at recruitment, and not motivated by his political opinion or on account of another protected ground. See id. at 482-83, 112 S.Ct. 812. His asylum claim therefore fails.
Because Escobar Alvarenga failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.